Order, Supreme Court, New York County (Barbara R. Kapnick, J.), entered February 17, 2012, which granted defendants’ motion to quash a subpoena served by plaintiffs on a nonparty seeking transcripts of deposi*434tion testimony of certain witnesses and related documents in a separate action brought against defendants, unanimously affirmed, without costs.
The motion court providently exercised its discretion in granting the motion, as plaintiffs failed to demonstrate that the information sought could not be obtained in the course of their own depositions of witnesses common to both actions (see Menkes v Beth Abraham Servs., 89 AD3d 647, 647-648 [2011]; Connolly v Napoli, Kaiser & Bern, LLP, 81 AD3d 530, 531 [2011]). Concur — Mazzarelli, J.P., Sweeny, DeGrasse, Freedman and Richter, JJ.